Citation Nr: 1623455	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for skin cancer.  The Board notes that in the June 2011 rating decision, the RO also denied entitlement to service connection for hip replacement, diabetes mellitus II, and PTSD.  However, as the Veteran only initiated an appeal regarding the issue of entitlement to service connection for skin cancer, these matters are not under consideration before the Board.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.302(a) (2015).  

In March 2013, the Veteran testified before a Decision Review Officer at the Jackson, Mississippi RO.  A transcript of this proceeding is associated with the Veteran's claims file.  The Board also observes that in his VA Form 9, the Veteran expressed his desire for a Board hearing.  A Board videoconference hearing was scheduled to take place in April 2016; however, the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn. See 38 C.F.R. § 20.704(d).  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  



FINDING OF FACT

On May 4, 2016, and May 20, 2016, prior to the promulgation of a decision in the instant appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for skin cancer.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for skin cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a Statement in Support of Claim filed on May 4, 2016, the Veteran stated that he was withdrawing his appeal for service connection for skin cancer.  In a letter dated May 20, 2016, the Veteran, through his representative, submitted an additional request to withdraw his appeal for service connection for skin cancer.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for skin cancer.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.  



ORDER

The appeal as to the issue of entitlement to service connection for skin cancer is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


